Citation Nr: 1644326	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-06 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for a heart condition, to include as secondary to a respiratory disorder.  

2.  Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to October 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

Also, it is noted that the Veteran initially perfected an appeal with respect to claims for higher ratings for a lumbar spine disability and left L5 radiculopathy, as well as claims for earlier effective dates for the grant of service connection for a lumbar spine disability and left L5 radiculopathy.  Subsequently, and prior to certification of this matter to the Board, in April 2014 the Veteran withdrew this appeal; thus, there being no remaining issue of law or fact with respect to these claims, it is not before the Board at this time.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2015).

In June 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board video conference hearing.  A transcript of that hearing is associated with the claims file. 

The issue of entitlement to service connection for a respiratory disorder is dressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

At his June 2016 Board hearing, prior to the promulgation of a decision by the Board, the Veteran withdrew from appellate review his claim for entitlement to service connection for a heart condition, to include as secondary to a respiratory disorder.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal as to the issue of entitlement to service connection for a heart condition, to include as secondary to a respiratory disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Withdrawal

An appeal may be withdrawn by an appellant or his or her authorized representative as to any or all issues involved in the appeal at any time before the Board promulgates a decision from appeal.  38 C.F.R. § 20.204.  At his Board hearing in June 2016, the Veteran withdrew the issue of entitlement to service connection for a heart condition, to include as secondary to a respiratory disorder.  The transcript of the hearing has been reduced to writing and is of record.  Thus, the Board does not have jurisdiction to review this appellate claim, and it is dismissed.


ORDER

The appeal regarding the claim of entitlement to service connection for a heart condition, to include as secondary to a respiratory disorder, is dismissed.





REMAND

The Veteran contends that he has a respiratory disability related to his in-service exposure to asbestos.  In this case, VA has conceded exposure to asbestos in the January 2012 statement of the case.  Therefore, there is no controversy as to whether the Veteran was exposed to asbestos during service; it is a conceded in-service injury.  

The record reflects that the Veteran has been diagnosed and treated for respiratory disorders, including chronic obstructive pulmonary disease (COPD) and bilateral pleural thickening.  Pulmonary function testing in June 2007 was consistent with severe obstructive defect.  A VA treatment report in May 2008 noted COPD with a history of tuberculosis and former tobacco use disorder.  A June 2009 CT scan of the chest demonstrated pleural plaques with associated pleural thickening and rounded atelectasis.  The clinician indicated that it was hard to delineate whether restriction shown on pulmonary function test (PFT) was from asbestosis versus restrictive lung disease from pleural thickening and associated atelectasis.  A May 2010 CT scan of the thorax revealed bilateral pleural thickening.  The clinician indicated that pulmonary function testing in June 2009 was consistent with severe obstructive defect.  

On VA examination in November 2011, the examiner noted diagnoses of COPD and bilateral pleural thickening, diagnosed in June 2009, and of indeterminate etiology.  The examiner noted that PFTs were consistent with severe obstruction.  While the examiner noted associated restriction likely, the examiner did not find restrictive lung disease.  

April 2012 PFTs revealed mild obstruction with a restrictive pattern as well.  A March 2014 treatment note reported that PFTs in December 2013 showed restrictive defect and April 2012 PFTs showed severe obstructive defect.

Additionally, the evidence of record is in conflict as to whether the Veteran had occupational exposure to asbestos post-service discharge.  In this regard the Board notes that at his June 2016 Board hearing, the Veteran denied ever having any  exposure to asbestos occupationally in civilian life.  He stated that post-service discharge he owned a cab company and was a driver for a while and also did odd jobs.  However, the medical evidence, including VA examination reports, show that the Veteran consistently reported working as a draftsman for approximately 25 years.  

Significantly, in connection with treatment in June 2009 the clinician noted that the Veteran acknowledged that his job as a plumbing estimator likely exposed him asbestos.  Thereafter on VA examination in June 2011 the examiner noted the Veteran's exposure to asbestos during service, but also reported that the Veteran had his own pipe designing business and worked with and around insulation in many large old buildings where there was nothing but asbestos type insulation, for more than 20 years.  The examiner further noted a history of smoking two packs a day from the age of 22 years until he quit at the age of 42, and attributed the Veteran's COPD and diffuse pleural thickening to the combination of inhaling particles on the job while working with pipes and their insulation, as well as heavy smoking for 20 years. 

In May 2012 a VA clinician noted that COPD could at least as likely as not be connected to the Veteran's work.  Further the Veteran also had pleural plaques very consistent with asbestosis and classically asbestosis was acquired during occupational exposure.  The clinician also noted the Veteran's history of working in old buildings and radar stations with old broken pipes, which could technically be a source of exposure.  That clinician concluded that it was more likely than not that his pleural plaques related to asbestosis were connected to his service.  

In another May 2012 statement a VA clinician stated that it was more likely than not that the Veteran's pleural plaques related to asbestosis were connected to his military service, and COPD was at least as likely as not also connected to his military service.  

Finally, in a statement in July 2016 a VA physician noted that the Veteran had abnormal findings on his chest x-ray/CAT scan for a very long time.  These changes of pleural plaques were consistent with asbestos exposure.  His asbestos exposure happened when he was in the service.  As a safety officer he would inspect old building sites on a weekly basis which had asbestos in them.  He had no other exposures to asbestosis since his military service.  Therefore, as pleural plaques could take a very long time to develop from the initial exposure, it was more likely than not that his current history of asbestosis was exclusively related to his exposure during the time he served in the military. 

Given the conflicting evidence as to the nature and etiology of the Veteran's current respiratory disorder, the Board finds that a remand is required so that the AOJ can conduct additional development with regard to the Veteran's respiratory disorder and asbestos exposure.  The Board finds that a VA examination is needed to assist in making a determination on the issues.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (once VA provides an examination to a Veteran, VA has a duty to ensure that the examination is adequate for evaluation purposes).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records with the claims file.

2.  Send the Veteran an appropriate asbestos exposure questionnaire to complete.  He should be asked to provide as much detailed information as possible identifying his pre- and post-service occupational history, to include whether such work may have involved asbestos exposure.

3.  Complete the steps of VBA's Adjudication Procedure Manual M21-1, Part IV, Subpart ii, Chapter 2, Section C, Para. 9, for determining whether service connection is warranted on the basis of asbestos exposure during service.

4.  Schedule the Veteran for a VA examination with an appropriate specialist to provide diagnoses of all pulmonary and respiratory disorders and to provide appropriate etiology opinions.  The electronic claims file should be made available for review.  

The examiner should note that in-service exposure to asbestos has been conceded.  The examiner must take a detailed post-service occupational history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the credibility of the history provided by the Veteran, the examiner must so state, with a complete explanation in support of such a finding.  

After review of all lay and medical evidence of record, the examiner should state an opinion as to the following:

a) Indentify all pulmonary/respiratory disorders found to be present.  The examiner should perform any necessary examinations and/or tests and identify each diagnosis with specificity.

b) For each diagnosed disorder, the examiner should indicate whether it is at least as likely as not (50 percent or greater probability) that any respiratory disability found to be present had onset during service or is causally related to any aspect of the service, to include exposure to include conceded exposure to asbestos.

All opinions expressed must be supported by a rationale for why the examiner arrived at the opinion.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined. In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389   (2010).

5.  Thereafter, re-adjudicate the appeal.  If the appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case, and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


